Case 2:20-cv-00892-DSF-SK Document 7 Filed 02/11/20 Page 1 of 3 Page ID #:61



 1   XAVIER BECERRA
     Attorney General of California
 2   CHRISTINA BULL ARNDT
     Supervising Deputy Attorney General
 3   LEENA M. SHEET
     Deputy Attorney General
 4   State Bar No. 235415
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6023
 6    Fax: (916) 731-2121
      E-mail: Leena.Sheet@doj.ca.gov
 7   Attorneys for Plaintiff
     State Lands Commission
 8
                       IN THE UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                 WESTERN DIVISION
11
12
13   CALIFORNIA STATE LANDS                     No. 2:20-cv-00892 DSF (SKx)
     COMMISSION,
14                                              DEMAND FOR JURY TRIAL
                                   Plaintiff,
15
                 v.                             Judge: Hon. Dale S. Fischer
16                                              Trial Date: None Set
                                                Action Filed: 8/14/2019
17   SIGNAL HILL SERVICE, INC., et              Action Removed: 01/29/20
     al.;
18
                                 Defendant.
19
20
21
22
23
24
25
26
27
28

                                            1
Case 2:20-cv-00892-DSF-SK Document 7 Filed 02/11/20 Page 2 of 3 Page ID #:62



 1         Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff California
 2   State Lands Commission hereby demands a trial by jury in this action.
 3   Dated: February 11, 2020                    Respectfully submitted,
 4                                               XAVIER BECERRA
                                                 Attorney General of California
 5                                               CHRISTINA BULL ARNDT
                                                 Supervising Deputy Attorney General
 6
 7
                                                 /s/ Leena M. Sheet
 8                                               LEENA M. SHEET
                                                 Deputy Attorney General
 9                                               Attorneys for Plaintiff
                                                 State Lands Commission
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
       Case 2:20-cv-00892-DSF-SK Document 7 Filed 02/11/20 Page 3 of 3 Page ID #:63



                            DECLARATION OF SERVICE BY E-MAIL and U.S. Mail
                                                   i
         Case Name:        State Lands Commission v. Signal Hill Service
         No.:              2:20-cv-00892 ·

         I declare:

          I am employed in the Office of the Atton:i.ey General, which is the office of a member of the
          California State Bar, at which member's direction this service is made. I am 18 years.of age or
          older and not a party to this matter. I am familiar with the busine~s practice at the Office of the .
          Attorney General for collection and processing of correspondenc~ for mailing wi~h the United ·.
        . States Postal Service. In accordance with that practice, correspondence placed in the internal_
          mail collection system at the Office o_f the Attorney General is deposited with the United States
          Postal Service with postage thereon fully' prepaid that same day in the ordinary course of
       r business.

· -,     On February 11, 2020; I served the attached DEMAND FOR JURY TRIAL l?Y transmitting a
         true copy via electronic mail. In addition, I placed a true copy thereof enclosed,in a sealed
         envelope, in the internal mail system of the O_ffice of the Attorney General, addressed as follows:


         Kevin H. Brogan                                                                                          /


         Hill, Farrer & Burrill LLP
                                                                         /
         One C~lifornia Plaza
         300 S. Grand Ave., 37 111 Floor
         Los Angeles,.CA 90071
         Email: kbrogan@hillfarrer.com


         I declare under penalty of perjury under the laws of the State of California the foregoing is true
         and correct and that this declaration was executed on February 11, 2020, at Los Angeles,
         California.




                            Badia Hill
                            Declarant                                .       .   V   Signature

         LA2019103916
         54111906.docx .
